Citation Nr: 1213082	
Decision Date: 04/10/12    Archive Date: 04/19/12

DOCKET NO.  08-19 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for post-traumatic, post-operative degenerative joint disease of the left knee, beginning on December 30, 2008.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel

INTRODUCTION

The Veteran had active duty service from January 1988 to April 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas which denied the Veteran's claim for an increased rating for a left knee disability.  An August 2009 rating decision subsequently assigned a 10 percent rating for his left knee disability, effective December 30, 2008; the initial rating prior to this date remained noncompensable.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Veteran testified before the undersigned at a June 2010 RO (Travel Board) hearing.  A hearing transcript has been associated with the claims file.

The Board's September 2010 decision partially granted the Veteran's claim for an increased rating for his left knee and assigned a 10 percent rating, effective prior to December 30, 2008.  The issue of an increased rating for his left knee based upon limitation of motion beginning on this date was remanded by the Board for additional development and returns to the Board for its consideration.

An October 2010 rating decision issued by the Appeals Management Center (AMC) implemented the Board's September 2010 decision and assigned a 10 percent rating for the Veteran's left knee disability based on limitation of motion.  This rating decision also assigned a separate 10 percent rating for his left knee disability on the basis of instability; a notice of disagreement (NOD) objecting to this determination was not received and the claim is therefore not before the Board for its consideration.

The instant claim was again remanded by the Board in February 2011.



FINDING OF FACT

The Veteran's left knee disability manifested as a semilunar cartilage condition with frequent episodes of locking, pain and effusion, flexion that was limited to 110 degrees and extension that was limited to five degrees, at worst, as well as subjective reports of giving way; record was negative for ankylosis and impairment of the tibia and fibula.


CONCLUSION OF LAW

The criteria for a 20 percent for post-traumatic, post-operative degenerative joint disease of the left knee, from December 30, 2008 have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1-4.10, 4.20, 4.27, 4.71, 4.71a, 5003, 5256-5262 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A.           §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R.     §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

The United States Court for Veterans Appeals (Veteran's Court or Court) had held that at a minimum, adequate VCAA notice in an increased rating claim required that VA notify the claimant that, to substantiate such a claim: (1) the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life; (2) if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect of that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant; (3) the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes; and (4) the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008).

The Federal Circuit vacated the Court's decision, overturning the requirement that VA provide notice that the claim could be substantiated by evidence of a disability's impact on daily life and that VA provide notice with regard to potential diagnostic code criteria (element 2).  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The generic first, third, and fourth elements (contained in the Veteran's Court's decision) were not disturbed by the Federal Circuit's decision.

The Veteran was provided with VCAA notice in a September 2006 letter with regards to her claim for an increased rating for a left knee disability.  This letter provided notice as to what evidence was required to substantiate his claim.  This letter informed him of what evidence VA would obtain, of what evidence he was expected to provide, and of what assistance the VA could provide the Veteran in obtaining evidence from other agencies.  This letter provided proper preadjudication notice under Pelegrini.
   
The September 2006 preadjudication letter notified the Veteran that medical or lay evidence could be submitted to substantiate his claim for an increased rating and provided specific examples.  This letter stated that such evidence should describe the manner in which the Veteran's disability had worsened based upon the author's knowledge and personal observations.  It also notified the Veteran that she may submit statements from his employers.  

A January 2009 letter provided notice with regard to the remaining elements outlined in Vazquez-Flores I, after the initial adjudication of the Veteran's claim.  The timing deficiency with regard to this letter was cured by the readjudication of his claim in an August 2009 supplemental statement of the case (SSOC).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Veteran has not alleged suffering any prejudice from this notice deficiency and any VCAA notice error in regard to the Veteran's claim is therefore deemed harmless and does not preclude appellate consideration.  See Shinseki v. Sanders, 129 S. Ct. 1696  (2009) (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful).
  
The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159(c)(d).  VA will help a claimant obtain records relevant to his claim(s), whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development of the instant claim.  The evidence of record includes the service treatment records, VA treatment records and the VA examination reports.

The Veteran has not alleged that his left knee had worsened since his last VA examinations.  Moreover, the VA examination reports and the VA medical records may be accepted as adequate reports of examination of the Veteran, without further VA examination.  38 C.F.R. § 3.326.  These medical reports provide evidentiary information that speaks directly to the Veteran's subjective complaints as well as to the objective findings found on evaluation, and they represent the actual evaluation results of the Veteran's participation in those clinical studies.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In its September 2010 remand, the Board instructed the AOJ to obtain a copy of the Veteran's 2009 orthopedic consultation.  A VA orthopedic examination was then to be conducted to determine the current severity of his left knee disability.  A copy of this orthopedic consultation is contained in the claims file.

The Board again remanded the instant matter in February 2011 to allow a VA orthopedic examination to be conducted.  Such an examination was conducted in April 2011 and in February 2012.  The Board therefore concludes that there has been substantial compliance with the terms of the previous remands.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

The CVAC has held that that provisions of 38 C.F.R. § 3.103(c)(2)  impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

During the June 2010 hearing, the issue on appeal was identified.  The undersigned inquired as to the Veteran's current symptoms.  The Board thereby fulfilled its duty under Bryant. 

Thus, there is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.  Therefore, the Board determines that VA has made reasonable efforts to the assist the Veteran in obtaining the evidence necessary to substantiate his claim for increase. 
Increased Rating Criteria

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by a veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

The Veteran's left knee disability is rated under the diagnostic code for limitation of motion.  Limitation of leg flexion that is limited to 45 degrees warrants a 10 percent rating, limited to 30 degrees warrants a 20 percent rating while limitation to 15 degrees is rated as a maximum 30 percent disabling.  38 C.F.R. § 4.71a, 5260.

Limitation of leg extension warrants a 10 percent rating when limited to 10 degrees, a 20 percent rating when limited to 20 degrees, a 30 percent rating when limited to 20 degrees, a 40 percent rating when limited to 30 degrees and a maximum 50 percent rating when limited to 45 degrees.  38 C.F.R. § 4.71a, 5261.

For rating purposes, normal range of motion in a knee joint is zero degrees of extension and 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40 and 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain. Such inquiry is not to be limited to muscles or nerves. These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain. DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

The VA General Counsel has held that separate ratings could also be provided for limitation of knee extension and flexion.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

Knee ankylosis at favorable degree in full extension or in slight flexion between zero degrees and 10 degrees warrants a 30 percent rating.  Knee ankylosis in flexion between 10 and 20 degrees warrants a 40 percent rating while such ankylosis in flexion between 20 and 45 degrees warrants a 50 percent rating.  Extremely unfavorable knee ankylosis in flexion at an angle of 45 degrees or more warrants a 60 percent rating.  38 C.F.R. § 4.71a, 5256.

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved. If the limitation of motion is noncompensable, a 10 rating is warranted for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, a 20 percent rating is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  A 10 percent rating is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  38 C.F.R. § 4.71a, 5003.   

Semilunar, dislocated cartilage with frequent episodes of "locking," pain and effusion into the joint warrants a maximum 20 percent rating.  38 C.F.R. § 4.71a, 5258.

Malunion of the tibia and fibula with a slight knee disability warrants a 10 percent rating, such malunion with a moderate knee disability warrants a 20 percent rating and such malunion with a marked knee disability warrants a 30 percent rating.  Nonunion of the tibia and fibula with loose motion that requires a brace warrants a maximum 40 percent rating.  38 C.F.R. § 4.71a, 5262.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.




Left Knee Disability

An August 2009 VA examination reflected the Veteran's reports of knee pain, popping, intermittent giving way, infrequent swelling and that he had fallen "sometimes."  There was "a lot" of knee stiffness, particularly after sitting for a while.  This pain was "4/10" on a daily basis.  His symptoms had been progressively worsening over the past several years.  Minor flare-ups with increased activity were reported and were relieved by resting or using ice.  As a result of his knee symptoms, he did not participate in sports or high impact activities; there were no other limitations in activities of daily living.  He does not take any medications for his knees.  Physical examination revealed palpable medial osteophytes on the tibial plateau but was negative for obvious effusion, joint line tenderness or posterior masses.  Active and passive range of motion was from five degrees to 110 degrees without pain, fatigue or incoordination with repetitive motion.  There was crepitus throughout range of motion.  There was also a palpable divot in the mid distal third of the patella as well as the proximal tibia from the harvesting of the patella tendon.  The examiner noted that he had reviewed the August 2008 X-ray films and that they showed moderate to moderately severe post-traumatic arthritis.  Following this examination, a diagnosis of post-traumatic arthritis of the "right" knee that was "moderate" was made.  

During a June 2010 hearing, the Veteran testified that his knee pain averaged a "4" on a daily basis and that it spiked to a "6 or 7."  He had just been prescribed anti-inflammatory medication.

An October 2010 addendum to the August 2009 VA examination noted that the Veteran's claims file had been reviewed and that there was no change in the opinion.

An April 2011 VA examination reflected the Veteran's reports of left knee pain, popping, locking several times per month and intermittent giving way.  He had fallen in the past and also fell two weeks ago when his knee gave way.  In addition, he experienced knee stiffness after sitting for a while and he needed to keep his leg straight at work to avoid locking.  Weakness, incoordination, decreased speed of the joint, episodes of dislocation or subluxation, effusions and symptoms of inflammation were denied.  Weekly flare-ups were precipitated by climbing stairs and were alleviated by rest.  He occasionally used a cane, a brace, a crutch and a walker to ambulate.  Physical examination found left knee tenderness but was negative for crepitation, masses behind the knee, clicks or snaps, grinding, a patellar abnormality and a meniscus abnormality.  Flexion was from five degrees to 110 degrees with objective evidence of pain following repetitive motion.  There were no additional limitations after three repetitions of range of motion testing or joint ankylosis.  A September 2010 knee X-ray revealed degenerative changes of the tibiofemoral joint and the femoral patella joint.  A December 2008 magnetic resonance imaging (MRI) scan revealed medial meniscus maceration with advanced tricompartmental degenerative joint disease and a suspected chronic medial collateral ligament partial tear.  The examiner noted a review of the Veteran's claims file.

A February 2012 addendum to the April 2011 VA examination indicated that there was no left knee ankylosis in a favorable angle in full extension or slight flexion between zero and 10 degrees.  The Veteran also had a semilunar cartilage condition with frequent episodes of locking, pain and effusion into the joint, per his recollection. A MRI scan had revealed the collateral ligament to be thickened and displayed areas of irregularity and fraying.  These findings were also consistent with a chronic medial collateral ligament tear.

In considering the rating criteria for knee disabilities, and considering the Veteran's subjective complaints of knee pain and other symptoms, the evidence of record shows that flexion was measured to be to 110 degrees, at worst, during the August 2009 and April 2011 VA examinations.  Extension was found to be to five degrees in both these examinations.  While the Veteran's knee motion, in degrees, is not to a level to warrant a 10 percent rating under the rating criteria, the record also reflects the Veteran's reports of pain, swelling, and locking, as well as his accounts of the functional impact that each has had on his daily activities.  These reports by the Veteran, which the Board finds to be both competent and credible, would presumably account for some additional functional impairment on repetitive use the left knee.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; Deluca, supra.  These reports are not sufficient to warrant a rating higher than 10 percent based upon limitation of motion.  See 5260- 5261.

However, the February 2012 VA examiner noted that the Veteran did have a semilunar cartilage condition with frequent episodes of locking, pain and effusion at the joint.  The examiner based this finding, at least in part, on the December 2008 MRI scan.  Such a condition warrants a 20 percent rating.  38 C.F.R. § 4.71a, 5258.  This is the highest schedular rating available under the diagnostic code.

The clinical evidence has demonstrated that the Veteran retained a significant amount of left knee motion and the examinations and treatment records have consistently been negative for ankylosis.  The Veteran has not alleged, and the clinical evidence has not established, nonunion of the tibia and fibula.  As discussed in the introduction, the Veteran has already been awarded a separate rating based upon left knee instability and this issue is not on appeal.  A rating in excess of 20 percent is therefore not warranted.  38 C.F.R. § 4.71a, 5256-5262.

Extra-schedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extra-schedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(1)(b).  

The question of an extra-schedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular consideration when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extra-schedular rating, the threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step--a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Veteran's left knee disability manifested as a semilunar cartilage condition with frequent episodes of locking, pain and effusion, flexion that was limited to 110 degrees and extension that was limited to five degrees, at worst.  These factors are contemplated by the rating criteria.  There have been no reported factors outside the rating schedule.  The Veteran has not alleged, and the evidence has not shown, marked interference with employment as he testified during the June 2010 hearing that he did not take any days off from work.  Hence, referral for consideration of an extra-schedular rating is not warranted.

Moreover, as evidence by the record, the Veteran is currently employed and has maintained full-time employment as a medic during the course of this appeal; as such, consideration of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), under 38 C.F.R. § 4.16(a)-(b), is not warranted.  See Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009) (TDIU is a part of an increased rating or initial rating only when there is evidence of unemployability).


ORDER

Entitlement to a rating a 20 percent for post-traumatic, post-operative degenerative joint disease of the left knee, from December 30, 2008 is granted.



____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


